Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 1 of 28 PageID #:
                                    1040
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 2 of 28 PageID #:
                                    1041
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 3 of 28 PageID #:
                                    1042
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 4 of 28 PageID #:
                                    1043
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 5 of 28 PageID #:
                                    1044


                                                                                  55


     1     Christopher Berry had communicated directly with Ellen

     2     Ruth Costlow using his cell phone?

     3           A.    I don’t remember that, sir.          I do not remember

     4     if there was any communications between him and her on

     5     there.     I remember that there wasn't anything --- there

     6     wasn't anything proving an allegation on his cell phone.

     7     I don't remember specific conversation between him and

     8     her on the cell phone.         It's been so many years.        I --- I

     9     don't remember that point.

    10           Q.    When you say you examined his phone, what did

    11     you look at, specifically as you can tell me?

    12           A.    Text messages.

    13           Q.    So you looked at text messages?

    14           A.    Yes.

    15           Q.    Did you look at the call history?

    16           A.    Yes, sir.

    17           Q.    All right.
    18                 Anything else?

    19           A.    No, sir.       No, sir.

    20           Q.    These cell phones, you can do all kinds of

    21     things?

    22           A.    Yes.    Yes.     Yes.

    23           Q.    I use mine for email.

    24           A.    Yes.



                 Sargent’s Court Reporting Service, Inc.
                              1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 6 of 28 PageID #:
                                    1045
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 7 of 28 PageID #:
                                    1046
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 8 of 28 PageID #:
                                    1047
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 9 of 28 PageID #:
                                    1048
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 10 of 28 PageID #:
                                     1049
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 11 of 28 PageID #:
                                     1050
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 12 of 28 PageID #:
                                     1051
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 13 of 28 PageID #:
                                     1052
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 14 of 28 PageID #:
                                     1053
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 15 of 28 PageID #:
                                     1054
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 16 of 28 PageID #:
                                     1055
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 17 of 28 PageID #:
                                     1056
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 18 of 28 PageID #:
                                     1057
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 19 of 28 PageID #:
                                     1058
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 20 of 28 PageID #:
                                     1059
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 21 of 28 PageID #:
                                     1060


                                                                                   168


     1            A.    Yeah.

     2            Q.    --- meeting?

     3            A.    Yes, sir.

     4            Q.    Are you aware that the family court ordered

     5     Ellen Costlow not to have any communication with the FBI

     6     about Scott?

     7            A.    No, sir.    I do not know that.

     8            Q.    She never told you that there was an order

     9     entered?

    10            A.    I can't remember, sir.        I don't --- I can't

    11     remember if that fact came up.

    12            Q.    Did you ever tell Ellen that you were going to

    13     meet with the FBI, and that you would --- you wanted to

    14     know what she would like you to tell them?

    15            A.    I remember a conversation with Ellen.            I didn't

    16     know why the FBI was coming.          And there was so much that

    17     happened with this case, and so many scenarios, and so

    18     many incidents.       That was basically to jog my memory if

    19     I'm --- if I'm not remembering something huge or correct

    20     --- incorrect or something that was --- was pretty

    21     relevant.

    22            Q.    So you did ask Ellen Costlow to tell you if she

    23     had any suggestions for what she wanted you to tell the

    24     FBI?



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 22 of 28 PageID #:
                                     1061


                                                                                   169


     1           A.     Just to jog my memory, yes, sir.

     2                        ATTORNEY CROOKS:       Let's take a short

     3     break.     I want to look over some of my stuff here, and

     4     assess and I owe you the forecast here.

     5                                        ---

     6     (WHEREUPON, A SHORT BREAK WAS TAKEN.)

     7                                        ---

     8                        ATTORNEY JEFFRIES:       We can go on the

     9     record here.

    10                        Lieutenant, a document marked Exhibit 6

    11     has been examined by everybody, and you have it in front

    12     of you now.

    13                                        ---

    14                        (Whereupon, Deposition Exhibit 6, Domestic

    15                        Violence Report, was marked for

    16                        identification.)

    17                                        ---

    18     BY ATTORNEY CROOKS:

    19           Q.     Can you identify that?

    20           A.     That's a domestic violence, what we normally

    21     call a 195, given to --- excuse me, victims or alleged

    22     victims of domestic violence.            It just tells them how to

    23     obtain a domestic violence protective order, go to a

    24     shelter if they feel abused or threatened.



                  Sargent’s Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 23 of 28 PageID #:
                                     1062
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 24 of 28 PageID #:
                                     1063
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 25 of 28 PageID #:
                                     1064
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 26 of 28 PageID #:
                                     1065
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 27 of 28 PageID #:
                                     1066
Case 1:17-cv-00052-IMK-MJA Document 114-3 Filed 07/08/19 Page 28 of 28 PageID #:
                                     1067
